
	

113 S1021 IS: Next Generation Cooperative Threat Reduction Act of 2013
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1021
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mrs. Shaheen introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide for a Next Generation Cooperative Threat
		  Reduction Strategy, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Next Generation Cooperative Threat
			 Reduction Act of 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States
			 nonproliferation and threat reduction assistance program known as the
			 Cooperative Threat Reduction (CTR) Program is one of the most successful
			 congressionally led United States foreign policy initiatives in the post-Cold
			 War era.
			(2)The CTR Program
			 was initiated by the United States Congress in legislation introduced by
			 Senators Sam Nunn (D–GA) and Dick Lugar (R–IN) in 1991.
			(3)The initial
			 purpose of the Nunn-Lugar CTR Program was to dismantle and prevent
			 proliferation of nuclear, chemical, and biological weapons of mass destruction
			 (WMD) and their associated infrastructure in the independent states of the
			 former Soviet Union and to prevent the transfer of weapons of mass destruction
			 knowledge to other countries.
			(4)As of February
			 28, 2013, the Nunn-Lugar CTR Program has—
				(A)deactivated
			 13,300 nuclear warheads;
				(B)destroyed 1,473
			 intercontinental ballistic missiles (ICBMs);
				(C)eliminated 831
			 ICBM silos;
				(D)destroyed 442
			 ICBM mobile launchers;
				(E)eliminated 233
			 bombers;
				(F)eliminated 906
			 nuclear capable air-to-surface missiles;
				(G)destroyed 728
			 submarine launched ballistic missile (SLBM) launchers;
				(H)eliminated 936
			 SLBMs;
				(I)destroyed 48
			 ballistic missile submarines;
				(J)sealed 194
			 nuclear test tunnels and holes; and
				(K)destroyed 39,986
			 metric tons of chemical weapon agent.
				(5)Due to the
			 Nunn-Lugar CTR Program, Ukraine, Kazakhstan, and Belarus are nuclear weapons
			 free and Albania is chemical weapons free.
			(6)The Nunn-Lugar
			 CTR Program is based on the premise that governments have a responsibility and
			 a mutual interest in working together to reduce the threat posed by nuclear,
			 chemical, and biological weapons and their associated infrastructure and
			 know-how.
			(7)Though the
			 Nunn-Lugar CTR Program was initially focused on the independent states of the
			 former Soviet Union, the threat represented by the proliferation of nuclear,
			 chemical, and biological WMD-related materials, infrastructure, and know-how
			 extends well beyond the borders of these states.
			(8)The threat posed
			 by WMD-related proliferation is increasingly prevalent in the Middle East and
			 North Africa (MENA), where political instability and deeply rooted violent
			 extremism contribute to an already dangerous threat to the United States and
			 some of its strongest allies.
			(9)Terrorist
			 organizations, including core al Qaeda, al Qaeda in the Islamic Maghreb, al
			 Qaeda in Iraq, al Qaeda in the Arabian Peninsula, Hezbollah, Hamas, and their
			 extremist supporters continue to operate in the MENA region and have sought or
			 may seek to attempt to secure WMD materials or know-how.
			(10)The Government
			 of Iran’s continued illicit development of its nuclear program and its movement
			 towards an advanced nuclear weapons capability could lead to a nuclear arms
			 race in the region.
			(11)The Iranian
			 regime’s continued support for and association with terrorist organizations in
			 the region, including Hamas and Hezbollah, pose a significant and growing
			 proliferation challenge for the entire global community.
			(12)Continued
			 upheaval and violence in Syria and the threat of the Assad regime’s substantial
			 chemical weapons stockpile being used or falling into the wrong hands also pose
			 a significant and immediate WMD-related proliferation challenge to the entire
			 global community.
			(13)United Nations
			 Security Council Resolution (UNSCR) 1540 (2004) binds all United Nations
			 members to adopt and enforce effective controls to prevent the proliferation of
			 WMD, their means of delivery, and the illicit spread of related materials; yet
			 countries in the Middle East and North Africa have a relatively weak record of
			 implementation of UNSCR 1540.
			(14)The MENA region
			 continues to experience significant political instability and sits atop a
			 complex web of ethnic differences, a history of violence and extremism, robust
			 military capabilities, a growing collection of unsecured weapons, and a variety
			 of unstable governments.
			(15)The Arab Spring
			 and the continued revolutions across the MENA region represent significant
			 opportunities but also difficult challenges as the United States attempts to
			 create new relationships with popularly elected governments that can be
			 inexperienced in nonproliferation, counter-proliferation, or related security
			 efforts.
			(16)A number of
			 governments in this unstable region are considering the development of civilian
			 nuclear power programs, including the Governments of the United Arab Emirates,
			 Jordan, Saudi Arabia, and other countries.
			(17)As a result of
			 these difficult challenges, the United States has a clear interest in
			 preventing or minimizing the potential proliferation of WMD-related weapons,
			 technologies, materials, and know-how in the MENA region.
			(18)Despite the
			 threat of proliferation in the Middle East and North Africa, only a small
			 percentage of United States CTR and nonproliferation-related assistance
			 programs have been focused on the countries of this region.
			(19)Until 2003,
			 Congress limited the use of Department of Defense (DOD) CTR funding to programs
			 in the former Soviet Union.
			(20)Section 1308 of
			 the National Defense Authorization Act for Fiscal Year 2004 (22 U.S.C. 5963)
			 authorized the utilization of limited Department of Defense CTR funding outside
			 the independent states of the former Soviet Union for short-term projects and
			 emergency funding.
			(21)In section 1306
			 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 413), Congress, for the first time, specifically authorized
			 funding for longer-term CTR initiatives to address emerging security challenges
			 and urgent threats in regions of the world beyond the independent states of the
			 former Soviet Union, stipulating that CTR should be strengthened and
			 expanded for broader international cooperation and
			 partnerships, including programs and projects in … the Middle
			 East.
			(22)Section 1306 of
			 the National Defense Authorization Act for Fiscal Year 2008 also mandated that
			 the National Academy of Sciences conduct a study to analyze options for
			 strengthening and expanding the CTR program.
			(23)The
			 congressionally mandated report from the National Academy of Sciences,
			 Global Security Engagement: A New Model for Cooperative Threat
			 Reduction, published in 2009, recommended expanding CTR activities into
			 the Middle East, to include—
				(A)encouraging and
			 assisting with security and destruction of chemical weapons stockpiles;
				(B)providing
			 chemical weapons detection and interdiction equipment and training;
				(C)providing
			 training for parliamentarians and national technical advisors;
				(D)promoting
			 chemical safety and security in the region;
				(E)promoting
			 biological safety, security, and disease surveillance programs;
				(F)promoting
			 implementation of UNSCR 1540;
				(G)promoting
			 counter-trafficking obligations under UNSCR 1540;
				(H)strengthening
			 export controls and border security, including maritime security; and
				(I)other cooperative
			 programs aimed at stemming the proliferation of nuclear, chemical, and
			 biological weapons of mass destruction technologies, materials, and
			 know-how.
				(24)The Department
			 of State, the Department of Energy, and the Department of Homeland Security
			 support nonproliferation projects aimed at cooperatively preventing the
			 proliferation of weapons of mass destruction in the Middle East and North
			 Africa, including through—
				(A)the Department of
			 State Nonproliferation and Disarmament Fund;
				(B)the Department of
			 State Export Control and Related Border Security Program;
				(C)the Department of
			 State Global Threat Reduction program;
				(D)the Department of
			 Energy Second Line of Defense program;
				(E)the Department of
			 Energy Global Initiatives to Prevent Proliferation program;
				(F)the Department of
			 Energy Global Threat Reduction Initiative;
				(G)the Department of
			 Homeland Security Container Security Initiative; and
				(H)the Department of
			 Homeland Security Secure Freight Initiative.
				(25)These programs
			 provide critical but small-scale support in combating proliferation challenges
			 in the region, and they do not by themselves represent a robust, comprehensive,
			 or whole-of-government approach to nonproliferation in the MENA region.
			(26)After extensive
			 delays, near the end of 2012, the Executive Branch finally completed internal
			 bureaucratic processes necessary to expand the Department of Defense CTR
			 Program more extensively into the Middle East and the Department of Defense
			 recently publicly announced its intention to apply fiscal year 2013 funds to
			 help Syria’s neighbors counter the immediate threat posed by Syria’s chemical
			 weapons.
			(27)The Department
			 of Defense has also initiated a program with fiscal year 2013 funds to work
			 with the Government of Libya to help the country meet its commitment to the
			 Organisation for the Prohibition of Chemical Weapons by destroying its chemical
			 weapons stockpile.
			(28)In addition to
			 preventing proliferation of WMD across borders shared with Syria and destroying
			 chemical weapons stockpiles in Libya, the Department of Defense has requested
			 new funding to initiate bio-engagement programs in the Middle East in its
			 fiscal year 2014 budget request.
			(29)There is an
			 urgent need today to more sharply focus United States Government efforts and
			 resources on WMD proliferation in the MENA region.
			(30)The United
			 States Government needs a comprehensive regional strategy for nonproliferation
			 activities in the Middle East and North Africa, which includes additional,
			 targeted resources for cooperative threat reduction work in the region, and one
			 that utilizes all of our diplomatic, intelligence, military, and public affairs
			 tools in a coordinated and creative whole-of-government approach and leverages
			 support from a wide variety of partners and donors, including foreign
			 countries, nongovernmental organizations, international institutions, United
			 States and foreign businesses, academic institutions, and other sectors.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)countries around
			 the world have a continued interest in working together to reduce the threat
			 posed by nuclear, chemical, and biological weapons, related technologies,
			 materials, associated infrastructure, and know-how;
			(2)the United States
			 Government, as a leader in the international community in curbing the threat
			 posed by the proliferation of WMD-related weapons, technologies, materials,
			 infrastructure, and know-how, has a national security interest in working with
			 the countries of the Middle East and North Africa on establishing and
			 developing robust nonproliferation capabilities in the region to effectively
			 detect, interdict, deter, and defend against proliferation of WMD in the
			 region;
			(3)the United States
			 Government should continue to expand the Department of Defense CTR Program
			 beyond the independent states of the former Soviet Union, to include the
			 countries of the MENA region, provided that these programs complement already
			 existing United States nonproliferation programs in this region and provided
			 that Congress is properly informed of the long-term cooperative threat
			 reduction and nonproliferation assistance strategy to be implemented;
			(4)Congress supports
			 the initiation of CTR programs aimed at addressing the immediate threat of
			 Syrian WMD-related proliferation in the region and the destruction of the
			 chemical weapons stockpile in Libya and urges the United States Government to
			 ensure sufficient funding for the continuation and expansion, if necessary, of
			 these critical programs;
			(5)the United States
			 Government should continue to strongly press all members of the United Nations,
			 including the countries of the MENA region, to fully implement UNSCR1540, which
			 imposes binding obligations on all United Nations member states to adopt and
			 enforce effective controls to prevent the proliferation of weapons of mass
			 destruction, their means of delivery, and the illicit spread of related
			 materials, and the United States Government should provide for and develop
			 cooperative assistance programs aimed at more expeditiously implementing those
			 responsibilities and controls;
			(6)at a time of
			 strained resources, the United States needs a comprehensive and effective,
			 whole-of-government approach to global cooperative threat reduction and
			 nonproliferation assistance programs that maintains the ability to provide
			 assistance through both military and civilian channels, seeks to cancel
			 unnecessary or ineffective programs, reduce and eliminate duplication or
			 overlap, and that maximizes the efficiency and effectiveness of United States
			 assistance;
			(7)the United States
			 Government should seek increased and sustained financial and other support from
			 Russia, the European Union and its member states, China, Japan, and other
			 countries for stronger, standardized, and worldwide physical security for
			 WMD-related weapons and materials as well as for other international
			 nonproliferation efforts, particularly in the MENA region;
			(8)the United States
			 Government should make clear that any states that provide WMD to terrorist
			 groups or individuals will face severe and grave retaliation involving all
			 elements of United States power; and
			(9)the United States
			 Government should reassert and reinforce United States security commitments
			 around the MENA region in order to assure allies that the pursuit of nuclear,
			 chemical, or biological weapons or capabilities is not necessary or conducive
			 to stability in this dangerous region.
			4.Strategy to
			 prevent the proliferation of weapons of mass destruction in the Middle East and
			 North Africa
			(a)In
			 generalThe President shall establish a multi-year comprehensive
			 regional assistance strategy to coordinate and advance CTR and related
			 nonproliferation efforts in the Middle East and North Africa (in this section
			 referred to as the MENA CTR and Nonproliferation
			 Strategy).
			(b)ConsultationIn
			 establishing the MENA CTR and Nonproliferation Strategy, the President shall
			 consult with the appropriate congressional committees; relevant Federal
			 departments and agencies, including the Departments of State, Defense, Energy,
			 and Homeland Security; multilateral organizations; international institutions;
			 representatives of civil society, including leading nongovernmental and other
			 experts; and other entities that could assist in curbing the proliferation of
			 nuclear, chemical, or biological weapons, weapons components, weapons-related
			 materials, their associated delivery vehicles, and know-how.
			(c)ElementsThe
			 strategy required by subsection (a) shall include the following
			 elements:
				(1)A commitment to
			 utilizing and building upon the cooperative model of success demonstrated by
			 the last two decades of the Nunn-Lugar CTR Program in the independent states of
			 the former Soviet Union.
				(2)A commitment to
			 approach Middle East and North Africa nonproliferation issues on a regional
			 basis as well as on a country-by-country basis.
				(3)The expansion of
			 current CTR and other nonproliferation assistance programs in the MENA region
			 and the initiation of new programs with new partner countries in the region as
			 appropriate.
				(4)Planning to
			 ensure that countries receiving such assistance in the Middle East and North
			 Africa countries have an appropriate stake in the development of each
			 country-specific strategy and are also contributing financially to the effort
			 with an appropriate level of burden-sharing.
				(5)A plan to more
			 fully engage, leverage, and increase assistance, financing, and other support
			 from partners in the international community for CTR and nonproliferation
			 assistance programs in the Middle East and North Africa, which may
			 include—
					(A)governments of
			 other countries, including Russia, Japan, China, Turkey, and others with an
			 interest in a safe, secure, and stable MENA region;
					(B)the European
			 Union, including the European Council, the European Commission, the European
			 Parliament, and the associated member states of the European Union;
					(C)the North
			 Atlantic Treaty Organization and its member states;
					(D)international
			 institutions, including the United Nations, the International Atomic Energy
			 Agency, and others;
					(E)international
			 donors, including philanthropists, foundations, and businesses interested in
			 international nonproliferation efforts;
					(F)multilateral
			 partnerships, like the Group of Eight or the Group of Twenty;
					(G)Middle East and
			 North African regional institutions, including the Gulf Cooperation Council and
			 the Arab Atomic Energy Agency; or
					(H)well-respected
			 and prominent international nonprofit and nongovernmental organizations such as
			 the Nuclear Threat Initiative.
					(d)Activities
			 supportedAssistance authorized under subsection (g) in support
			 of the MENA CTR and Nonproliferation Strategy may be made available for
			 programs and activities to address the challenges posed by the proliferation of
			 nuclear, chemical or biological weapons, weapons components, weapons-related
			 materials, and their delivery vehicles, in the MENA region, including
			 innovative new assistance programs with new partner countries in the
			 region.
			(e)Coordination
				(1)In
			 generalAssistance authorized under subsection (g) in support of
			 the MENA CTR and Nonproliferation Strategy shall be integrated with
			 pre-existing CTR and nonproliferation programs, and such assistance shall be
			 coordinated between the relevant United States Government agencies involved
			 with CTR or nonproliferation programming in the Middle East and North
			 Africa.
				(2)ScopeIntegration
			 and coordination of the Middle East and North Africa CTR and Nonproliferation
			 Strategy required under subsection (a) should be the responsibility of the
			 President and shall include—
					(A)an assessment to
			 address where potential gaps in assistance may exist while also ensuring the
			 elimination or reduction of any potential overlap or duplication in
			 efforts;
					(B)the establishment
			 of appropriate metrics for determining success in the MENA region, as well as
			 metrics for prioritizing potential partner countries under consideration for
			 Middle East and North Africa CTR and nonproliferation programs;
					(C)an effort to
			 ensure that the MENA CTR and Nonproliferation Strategy fits in the broader
			 United States Government-wide global WMD threat reduction strategy and that
			 assistance is properly aligned with United States policy goals in the MENA
			 region;
					(D)a formal plan to
			 ensure the sustainability of coordination in the long term, irrespective of the
			 President and other officials in office or personalities in place, including
			 clear designations of agency and departmental responsibilities, accountability,
			 and lines of communication and authorities;
					(E)a description of
			 ways to reduce the potential for stove-piping of information, intelligence, and
			 activities between counterterrorism and counterproliferation programming;
			 and
					(F)a plan to ensure
			 the proper tracking and reporting of United States Government-wide assistance
			 in the MENA region.
					(f)Reports
				(1)Initial
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the President shall submit to Congress the strategy outlined in
			 subsection (a).
				(2)Annual
			 reportAnnually thereafter, the President shall submit to
			 Congress a report, in classified and unclassified form, that describes the
			 progress made by the President in implementing the MENA CTR and
			 Nonproliferation Strategy, which should include a list of the activities and
			 countries supported by the MENA CTR and Nonproliferation Strategy, the agencies
			 and assistance levels utilized to implement the strategy, and the extent to
			 which specific program goals, progress, and milestones have been achieved over
			 the course of the prior year.
				(g)Assistance
			 authorizedThere is authorized to be appropriated not less than
			 $30,000,000 for each of fiscal years 2014 through 2019 to be utilized by the
			 relevant executive agencies, including the Department of Defense, the
			 Department of State, and the Department of Energy, to implement the strategy
			 outlined in subsection (a).
			5.Report on CTR
			 and nonproliferation efforts in the Middle East and North AfricaNot later than 120 days after the date of
			 the enactment of this Act, the President shall submit to the appropriate
			 congressional committees a report detailing all current CTR and related
			 non-proliferation activities in the MENA region over the previous five years
			 and all United States Government funding contributed across each of the Federal
			 agencies in support of CTR and related nonproliferation activities in the MENA
			 region during that time period, including the amount contributed, the identity
			 of the entity receiving such contribution and undertaking each funded activity,
			 the agency providing the contribution, a brief summary of each specific project
			 undertaken, the specific nonproliferation objectives sought to be achieved by
			 each project, and the extent to which the objectives have been achieved.
		6.Reports on 2014
			 Nuclear Security Summit in the Netherlands
			(a)Report on
			 comprehensive objectives, strategies, and policies in the lead-Up to the 2014
			 Nuclear Security Summit in the NetherlandsThe President shall
			 submit to Congress a report, in classified and unclassified forms, that details
			 the comprehensive objectives, strategy, and policies of the United States with
			 respect to the upcoming 2014 Nuclear Security Summit in the Netherlands, not
			 later than 30 days prior to the Summit.
			(b)Follow-Up
			 report on outcomes from the 2014 Nuclear Security Summit in the
			 NetherlandsNot later than 90 days after the conclusion of the
			 2014 Nuclear Security Summit in the Netherlands, the President shall submit to
			 Congress a report, in classified and unclassified forms, detailing the outcomes
			 of the Summit and the extent to which the United States Government was able to
			 accomplish the objectives, strategies and policies detailed pursuant to
			 subsection (a).
			7.DefinitionsIn this Act:
			(1)Middle East and
			 North AfricaThe term Middle East and North Africa
			 includes the countries or areas of Algeria, Bahrain, Egypt, Iran, Iraq, Israel,
			 Jordan, Kuwait, Lebanon, Libya, Morocco, Oman, Palestinian Territories, Qatar,
			 Saudi Arabia, Syria, Tunisia, United Arab Emirates, and Yemen.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees includes—
				(A)the Committee on
			 Appropriations, the Committee on Armed Services, the Committee on Foreign
			 Relations, the Committee on Homeland Security and Governmental Affairs, and the
			 Committee on Energy and Natural Resources of the Senate; and
				(B)the Committee on
			 Appropriations, the Committee on Armed Services, the Committee on Foreign
			 Affairs, the Committee on Homeland Security, and the Committee on Energy and
			 Commerce of the House of Representatives.
				
